Citation Nr: 1041932	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  09-02 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a total disability compensation rating based 
on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from September 1977 to 
September 1987 in the U.S. Navy, and from October 2003 to August 
2005 in the U.S. Army.  He also had additional reserve service.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 decision by the RO in Portland, 
Oregon that denied service connection for a low back disability, 
and denied entitlement to a TDIU rating.  The Veteran initially 
requested a Board hearing, but by a statement dated in March 
2009, his representative withdrew his hearing request.

The Board notes that in April 2006, the Veteran filed a notice of 
disagreement as to issues decided in a March 2006 rating 
decision, i.e., entitlement to a higher rating for posttraumatic 
stress disorder (PTSD), a higher rating for a right little 
finger, and for a 10 percent rating under 38 C.F.R. § 3.324.  As 
the Veteran withdrew his notice of disagreement in June 2007, 
these issues are not in appellate status and will not be 
addressed by the Board.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.204 (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claims for service connection for a low back disability 
and a TDIU rating.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2010).

With respect to the claim for service connection for a low back 
disability, the Board notes that the Veteran contends that he 
incurred a chronic low back disability as a result of falling 
down a ladder during service in the Navy, and that he also felt 
low back pain after a mortar explosion in 2004 during which he 
received several other injuries.  Service treatment records show 
that the Veteran's right hand, neck, and right leg were injured 
in a mortar blast in August 2004, and that he complained of back 
pain in the days after the blast.

Post-service VA medical records show that in May 2006, the 
Veteran complained of back and neck pain, which he believed could 
be related to or exacerbated by his military tour in Iraq.  The 
VA primary care nurse practitioner stated that it was possible 
that some of his pain could date back prior to service, or could 
be related to his military time.  In March 2009, the same 
treatment provider diagnosed chronic low back pain.  Although VA 
general medical and orthopedic examinations were performed in 
December 2005, a medical opinion was not provided with respect to 
the low back.  The Board finds that a VA examination is warranted 
in order to determine whether the Veteran has a current low back 
disability that is related to service.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i).

The Veteran claims entitlement to a total disability rating based 
on individual unemployability (TDIU) due to service-connected 
disabilities, during a discrete period from August 20, 2005 (the 
day after separation from service) to February 2006, when he 
obtained a job as a cook.  

A precedential opinion by VA's General Counsel held that 
38 C.F.R. § 4.16 authorizes VA to assign a TDIU rating based upon 
a veteran's temporary (i.e., non-permanent) inability to follow a 
substantially gainful occupation.  However, not every period of 
inability to work will establish an inability to follow a 
substantially gainful occupation warranting a TDIU rating, 
because it may be possible to secure and retain employment and to 
earn significant income despite occasional periods of incapacity.  
VA must make determinations regarding ability or inability to 
follow a substantially gainful occupation on a case-by-case 
basis, taking into account such factors as the frequency and 
duration of periods of incapacity or time lost from work due to 
disability, the veteran's employment history and current 
employment status, and the veteran's annual income from 
employment, if any.  See VAOPGCPREC 05-2005.

Records on file show that the Veteran worked for Menasha 
Corporation, performing forest management, from February 2001 to 
September 2003.  From October 2003 to August 2005, he served on 
active duty.  From February 20, 2006 to March 19, 2006, he worked 
full-time at a casino as a cook, and from March 28, 2006 to 
October 20, 2009 he worked full-time as a cook at a retirement 
home.

During the period in question, the Veteran's service-connected 
disabilities were:  posttraumatic stress disorder (PTSD) (50 
percent disabling), status post amputation of the right little 
finger (10 percent disabling), a cervical spine disability (10 
percent disabling), tinnitus (10 percent disabling), a scar of 
the right thigh (10 percent disabling), vertigo associated with 
traumatic brain injury (10 percent disabling), allergic rhinitis 
(noncompensable), eczema (noncompensable), constipation 
(noncompensable), and multiple scars, each rated noncompensable.  
His combined disability rating during this period was 70 percent.

In decisions in January and March 2010, the RO granted an 
increased schedular 100 percent rating for service-connected 
PTSD, effective October 21, 2009, which remains in effect.

VA regulations allow for the assignment of a TDIU rating when a 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, and the 
veteran has certain combinations of ratings for service-connected 
disabilities.  If there is only one such disability, that 
disability must be ratable at 60 percent or more.  If there are 
two or more disabilities, there must be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).  Even if service-connected disabilities fail 
to meet the percentage standards set forth in 38 C.F.R. § 
4.16(a), referral to the Director of the VA Compensation and 
Pension Service for extraschedular consideration of a TDIU rating 
is warranted if the veteran nonetheless is unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities. 38 C.F.R. § 4.16(b).  Marginal employment 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).

The central inquiry is whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither nonservice-connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Although the Veteran has undergone multiple VA examinations 
during the course of this appeal, a VA medical opinion has not 
yet been obtained as to whether or not his service-connected 
disabilities in combination rendered him unemployable during any 
period prior to October 21, 2009.

In light of the above, the Board finds that the Veteran's claim 
for a TDIU rating must be remanded for a VA medical opinion.  VA 
may not reject the Veteran's TDIU claim without producing 
evidence, as distinguished from mere conjecture, that the 
Veteran's disabilities do not prevent him from performing work 
that would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995).  This may include an 
examination, which includes an opinion as to what, if any, affect 
the Veteran's service-connected disabilities had on his ability 
to work during the period prior to October 21, 2009.  Friscia, 7 
Vet. App. at 297.

The examinations noted above are insufficient upon which to make 
an appellate determination.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (noting that when the Board determines that the 
medical evidence of record is insufficient or of doubtful weight 
or credibility, the Board may supplement the record by seeking an 
advisory opinion or ordering a medical examination).

The Board finds that the case should be returned for a medical 
opinion that addresses the impact of the Veteran's service-
connected disabilities together on his employability, during the 
period prior to October 21, 2009.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 
5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of the 
claim).


Finally, the Board notes that the Veteran chose not to report for 
VA examinations in December 2009 that were scheduled in 
connection with his appeal for a TDIU rating and claim for an 
increased schedular rating for PTSD.  See December 2009 letter 
from the Veteran's representative.  Nonetheless, in an April 2010 
letter, the Veteran's representative requested that VA 
examinations be scheduled in connection with the appeals for 
service connection for a low back disability, and a TDIU rating 
during the period from August 2005 to February 2006.  With 
respect to the VA examinations being requested in this remand, 
the Veteran is advised that the duty to assist is not a one-way 
street and if he desires help with his claims he must cooperate 
with VA's efforts to assist him.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The Veteran is further advised that 
failure to report for any scheduled examination may result in the 
denial of his claims.  38 C.F.R. § 3.655.  

The RO must specifically advise the Veteran of 38 C.F.R. § 3.655 
and the impact to his claims if he does not report for another VA 
examination.  The RO should ensure that the VAMC's notification 
to the Veteran of his scheduled examination is mailed to him at 
the correct address.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
provide the names and addresses of all 
medical care providers who have treated him 
since separation from service.  After 
securing any necessary releases, obtain any 
pertinent records which are not duplicates of 
those in the claims file.

2.  The RO must specifically advise the 
Veteran of 38 C.F.R. § 3.655 and the impact 
to his claims if he does not report for 
another VA examination.

3.  The RO/AMC should schedule the Veteran 
for a VA examination to determine the nature 
and etiology of any current low back 
disability.  All indicated studies should be 
performed, and the claims folder must be made 
available to the examiner for review prior to 
the examination.

Based on the examination of the Veteran and 
review of the record, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that any current low 
back disability  had its onset in service or 
within the first post-service year, or is 
causally related to service.

The rationale for any opinion expressed 
should be provided in the examination report.

4.  The RO/AMC should schedule the Veteran 
for a VA medical examination to address the 
effects of his service- connected 
disabilities on his capacity to obtain and 
hold employment.  The examiner must be 
provided with the Veteran's claims file for 
review.  The Veteran's service-connected 
disabilities are PTSD, status post amputation 
of the right little finger, a cervical spine 
disability, tinnitus, a scar of the right 
thigh, vertigo associated with traumatic 
brain injury, allergic rhinitis, eczema, 
constipation, and multiple scars.

After examining the Veteran and reviewing the 
claims file, the examiner should express an 
opinion as to whether, during any period 
prior to October 21, 2009, the Veteran was 
unable to obtain or retain employment due 
only to his service-connected disabilities, 
consistent with his education and 
occupational experience, irrespective of age 
and any nonservice-connected disorders.

The examiner should explain the reasons for 
the conclusions reached.

5.  Thereafter, the RO/AMC should 
readjudicate the claims with consideration of 
all of the evidence of record.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the case 
and given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


